                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,                Case No. 20-06007-01-CR-SJ-DGK

         v.

 JOSHUA HOWLAND,

                         Defendant.


              CONSENT MOTION FOR DISCOVERY PROTECTIVE ORDER
         The United States of America, by and through Timothy A. Garrison, United States
Attorney for the Western District of Missouri, Alison D. Dunning and David Luna, Assistant
United States Attorneys for the Western District of Missouri, Defendant, JOSHUA HOWLAND,
and Defendant’s attorney, Willis Lee Toney, hereby move for entry of a Discovery Protective
Order.
         The Defendant HOWLAND was charged by Superseding Indictment on January 5, 2021,
with conspiracy to advertise child pornography, in violation of 18 U.S.C. § 2251(d) and (e), and
conspiracy to distribute and receive child pornography, in violation of 18 U.S.C. § 2252A(a)(2)
and (b)(1). The investigation of the Defendant concerned the Defendant’s involvement with a
website dedicated to child pornography, as well as the users of the website, who are subject to
ongoing investigation.
         Discovery materials the government intends to produce pursuant to its discovery
obligations under Federal Rule of Criminal Procedure 16 include law enforcement sensitive items
related to the ongoing investigation of investigative targets suspected of engaging in online child
sexual exploitation. The dissemination of the government’s investigative materials, including
search warrant affidavits, reports of investigation, witness statements, court orders, and seized
electronic data, and the information contained therein, could seriously jeopardize those continuing
investigations.
         The government requests that the Discovery Protective Order require that the Defendant’s
litigation and investigative team be prohibited from copying discovery material in any fashion,




          Case 5:20-cr-06007-DGK Document 62 Filed 01/27/21 Page 1 of 3
including paper or electronic reproduction, or disseminating it to anyone outside Defendant’s
litigation and investigative team. As proposed in the Protective Order, the Defendant’s litigation
and investigative team are free to review and otherwise work with discovery material in their
offices, but copies of the discovery material may not be given to the Defendant to keep and retain
anywhere outside those offices. The Defendant may review discovery in his detention facility
pursuant to approved district procedure, more specifically: the defendant can obtain and check-
out the discovery made available to him by his attorney, Willis Lee Toney, and review it in a room
and on a computer provided by the detention facility and approved by the United States Attorney’s
Office, but he may not retain, copy or disseminate the materials to anyone and may not permit
anyone other than members of his litigation and investigative team to review it, and the Defendant
must return all discovery materials to detention facility staff at the conclusion of his review session.
The Defendant’s attorney will ensure the defendant understands the terms of the Discovery
Protective Order, and that the Defendant knows he is bound by the terms of the Discovery
Protective Order, before the Defendant is provided access to discovery materials. The Defendant’s
attorney, or other member of his litigation team, will attach a copy of the Order to the discovery
when it is made available to the Defendant. Further, defense counsel and the Defendant’s litigation
team shall return materials produced in discovery to the United States Attorney’s Office within 10
days upon conclusion of the case before this Court, or, if an appeal is taken, upon completion of
such an appeal.
        The Defendant’s attorney is also required to give a copy of this Protective Order to any
individuals not directly employed by Willis Toney’s Law Firm who are engaged or consulted to
assist in the defense of this case. Such individuals must agree in writing to be bound by the terms
of this Protective Order before receiving any discovery material in this case, and the Defendant’s
attorney will keep a list of all such individuals who have agreed in writing to be bound by the terms
of this Protective Order.
        Any materials produced in discovery, or information contained therein, that are filed with
the Court in connection with pre-trial motions, trial, sentencing, or other matter before this Court,
shall be filed under seal and shall remain sealed until otherwise ordered by this Court. This does
not entitle either party to seal their filings as a matter of course. The parties are required to comply
in all respects to the relevant local and federal rules of criminal procedure pertaining to the sealing
of court documents.




          Case 5:20-cr-06007-DGK Document 62 Filed 01/27/21 Page 2 of 3
       Any violation of any term or condition of the Proposed Order by the Defendant, the
Defendant’s attorney(s) of record, any member of the defense team, or any attorney for the United
States Attorney’s Office for the Western District of Missouri or the U.S. Department of Justice,
Criminal Division, may be sanctioned by contempt of court, and/or may be subject to monetary or
other sanctions as deemed appropriate by this Court.
       This Motion and the proposed Protective Order is submitted for the purpose of ensuring
that law enforcement sensitive information contained in discovery materials are not disseminated
to third parties. For these reasons, the United States and Defendant HOWLAND request this Court
to authorize the proposed Discovery Protective Order.
       Dated this 25th day of January, 2021.

                                               Respectfully submitted,

                                               Timothy A. Garrison
                                               United States Attorney


                                               By /s/Alison D. Dunning
                                               Alison D. Dunning
                                               David Luna
                                               Assistant United States Attorneys
                                               Charles Evans Whittaker Courthouse
                                               400 E. 9th Street, Fifth Floor
                                               Kansas City, Missouri 64106
                                               Telephone: (816) 426-3122


                                               And

                                               /s/ Willis Lee Toney
                                               Willis Lee Toney
                                               Attorney for Defendant, Joshua Howland
                                               4609 Paseo Boulevard, Suite 103
                                               Kansas City, Missouri 64110
                                               Telephone: (816) 924-3000




         Case 5:20-cr-06007-DGK Document 62 Filed 01/27/21 Page 3 of 3
